OPINION. Murdock, Judge: The Commissioner has determined that the petitioner is liable as a transferee of property of Edward S. Moore for gift taxes for the calendar year 1935 in the amount of $104,864.73, plus interest, on gifts made by Edward S. Moore to this petitioner in 1935. The facts have been stipulated and will be stated herein only to the extent necessary for an understanding of the issues. Edward S. Moore, the husband of this petitioner, made gifts to her in 1935 of securities having a total value of $415,500. He filed a gift tax return with the collector of internal revenue for the district of Wyoming on March 11, 1936, reporting those gifts and he paid the tax shown on the return. The Commissioner never determined any deficiency in gift taxes for 1935 against Moore, although the latter has been financially able at all times to satisfy all gift tax liability due from him. The deficiency which the Commissioner is attempting to collect from the present petitioner has never been paid. The three-year statutory period for determining any deficiency against Moore expired on March 11,1939, whereas the notice of liability to the present petitioner was mailed on February 20, 1940. The Commissioner, in determining the deficiency, made no change in gifts for 1935, but he increased gifts for prior years, thereby subjecting the 1935 gifts to higher rates of tax. The petitioner points out that the donor was at all times solvent and able to pay all that was due from him, but the Commissioner failed to pursue his remedies against the donor within the time allowed by the statute-. She, therefore, contends that there is no basis for holding her liable as a transferee, and even if she ever was liable as a transferee, that liability was conterminous with the liability of the donor and ceased when the statutory period for collection against him expired. This argument is based upon the erroneous assumption that the transferee liability which the Commissioner is asserting is based upon some equitable ground, sometimes described as the “trust fund” theory of transferee liability. But the Commissioner does not rely upon any equitable principles to show that this petitioner is liable as a transferee. Instead, he relies upon the following express statutory provision which is found in section 510 of the Revenue Act of 1932: LIEN FOR TAX. The tax imposed by this title shall be a lien upon all gifts made during the calendar year, for ten years from the time the gifts are made. If the tax is not paid when due, the donee of any gift shall be personally liable for such tax to the extent of the value of such gift. * * * The above provision does not require, as a condition precedent to personal liability on the part of the donee, that the Commissioner first pursue his remedy against the donor, or that the gift itself render the donor insolvent and unable to pay the tax. Nor is there any provision that the personal liability of the donee shall cease when the statute of limitations has expired for the collection of tax from the donor. The statute, instead, allows the Commissioner to follow the property given. Section 526 (f) provides: “As used in this section, the term ‘transferee’ includes donee * * Another provision of the statute imposes upon the Commissioner the burden of proof to show that a transferee is liable for the tax. The Commissioner has fully met that burden in this case. • The stipulation clearly shows that, the petitioner was a donee of the taxpayer and the value of the gift received by her in 1935 was far in excess of the amount of tax here involved. Section 526 (f), in defining “transferee” as including “donee,” made applicable for the collection of the amount of this donee liability the statutory process for collection in the case of general transferee liability. The period of limitation applicable to a transferee thereby became applicable in the case of the donee. That period, as set forth in section 526 (b), is “Within one year after the expiration of the period of limitation for assessment against the donor.” Here the notice of transferee liability was mailed within that period and collection is not barred. Not only is there no statutory support for the petitioner’s contention that her liability ceased when the statute ran against collection from the donor, but the statute clearly indicates that no such exception was intended. It is not for this Court to reason why Congress gave this extra year for assessment and collection against the donee, or to determine whether or not that was done inadvertently. It is enough that the Commissioner has been given this extra year by the clear provisions of the statute. The deficiency, as explained above, resulted indirectly from an increase in gifts for prior years. Edward S. Moore had created three trusts in 1924 for the benefit of his three children. He made some additions to the trusts in 1925. He made timely reports of those gifts for gift tax purposes. He reserved to himself in those trust instruments certain powers over the income and corpus. He surrendered all of those reserved 'powers in 1934. The Commissioner, in determining the deficiency, held that the income of the trusts from the date of the enactment of the gift tax act in 1932 until the time of the relinquishment of the powers in 1934, and the fair market value of the securities comprising the three trusts at the time of the relinquishment of the powers, were gifts in 1932,1933, and 1934. The petitioner- makes an alternative contention that there was no gift in. 1934 of the then value of the corpus of the three trusts, but she concedes that this Court is bound to reach a contrary conclusion on this point on authority of Sanford's Estate v. Commissioner, 308 U. S. 39, and Rasquin v. Humphreys, 308 U. S. 54. These two cases hold that a gift, to be subject to the gift tax, must be complete, and a transfer in trust with retained powers of control is not a completed gift until those powers are relinquished. Thus, Moore’s gifts to the three trusts were incomplete in the earlier years when he reported them, and the Commissioner was right in treating them as completed in 1934 when he (Moore) surrendered his powers of control and when values, apparently, were greater. The two cases were not decided until after the period for assessment against the donor had expired, and that fact may explain the failure of the Commissioner to proceed against the- donor. They were decided before it was too late to proceed against the donee. • She also makes the further alternative contention that there was no gift of the income of the three trusts in 1932, 1933, or 1934, but the Board at another docket number has held to the contrary upon the authority of Leonard A. Yerkes, 47 B. T. A. 431. Reviewed by the Court. Decision will he entered for the respondent.